— In an action inter alla to dissolve a partnership, for an accounting and to adjudge that certain assets belonged to the partnership, plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated March 28, 1973, as- denied his motion to consolidate a summary proceeding pending in the District Court, Nassau County, Fourth District, with said action. Order reversed insofar as appealed from, with $20 costs and disbursements, and motion granted on condition that plaintiff give an undertaking in the sum of $5,000, within 20 days after éntry of the order to be made hereon, to indemnify defendant ZMG, Inc., which is the petitioner in the summary proceeding, if it ultimately prevails in the consolidated action and proceeding, for any damage it may sustain by the delay in the determination of the proceeding because of the consolidation. We are of the opinion that consolidation should have been granted. The issue of title to the premises in- which the partnership conducted its medical practice" is involved in both the action and the proceeding. ¡Since there is no written lease and only an alleged oral one, plaintiff’s claim as to the title of the premises is crucial to determining both the proceeding and the fifth cause of his amended complaint in the action. Therefore, to avoid a multiplicity of suits, consolidation is proper. Munder, Acting P. J., Martuscello, Latham, Gulotta and Benjamin, JJ., concur.